Title: From Alexander Hamilton to James McHenry, 22 October 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York October 22. 1799

It give[s] me pleasure to learn from your letter of the 16 instant, which was received yesterday, that the leading principles and objects of the plan communicated in mine of the thirteenth are approved.
In every disposition of the troops in the Western Country the primary views of the government as indicated by you will be carefully attended to.
The surmise as to leaving an additional batalion for the Tenesee and the Frontiers of Georgia has induced a reconsideration of that part of the plan. But my opinion continues unaltered. Our intire force, which, from the terms of engagement, can be applied to the purposes of our Northern Western and Southern frontiers, is manifestly inadequate. All that can be done is to make such a distribution of it as will bear a proportion to the different objects. Comparing those which are to be provided for on our North Western and South Western frontiers including the intermediate Country with those which demand attention in the other quarters and taking into the view the greater facility of reinforcement in the one case than in the other, a Regiment for Tenessee and the Frontiers of Georgia is an ample proportion.
If the Regiment be kept full, which can easily be done there will, I believe, be a greater real force than there has been in time past. This point of course ought to be looked to. The addition of a batalion would very essentially interfere with the idea of a reserve force on the Ohio large enough to be in any degree efficient. And this is deemed on all hands a cardinal object in the Disposition to be made.
I shall be happy to learn that these reasons are deemed satisfactory and that immediate measures will be taken in conformity. For these measures I refer to the suggestions in my former letter.
With great respect   I have the honor &c
P. S. Every moment presents in some new shape the necessity of organising the Qr. Master’s Dept. I suppose also that the Depty Pay masters General shall act as Clothiers. I request your opinion on this point.

The Secy of War
